DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/13/2021 is acknowledged.
Claims 1, 3, 4 and 5 are amended.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/27/2021, 10/18/2021, and 1/24/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendment
Amendments filed on 12/13/2021 are entered for prosecution. Claims 1-6 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.
Applicant’s amendments to the claim 3 has overcome the objection to the claim 3 previously set forth in the Non-Final Action mailed 9/13/2021. The objection to claim 3 has been withdrawn.

Applicant’s amendments to the claim 3 have overcome the 112(b) Rejection to the claim 3 previously set forth in the Non-Final Action mailed 9/13/2021.
Applicant’s amendments to the claim 5 have overcome the 112(a) and 112(b) Rejections to the claim 5 previously set forth in the Non-Final Action mailed 9/13/2021.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 (page 7) in a reply filed 12/13/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references (Ou) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1:
“determining between whether a configured contention-based physical random access channel (PRACH) resource exists in the active BWP, or whether to use a PRACH resource in a default BWP in the absence of the configured PRACH resource” (lines 9-11) (Emphasis added). It is unclear what the claimed limitations mean.
For examination purpose only, it is interpreted as “determining whether to use a configured contention-based physical random access channel (PRACH) resource if the configured contention-based PRACH exists in the active BWP or to use a configured contention-based PRACH resource in a default BWP if the configured contention-based PRACH resource does not exist in the active BWP”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0045571 A1, hereinafter Wu) in view of Ou et al. (US 2019/0059112 A1, hereinafter Ou) further in view of Raparthy et al. (US 9,019,823 B1, hereinafter Raparthy).

It is noted that the corresponding citation from Wu to the rejection of the claims is supported by Provisional Application US 62/541,796 to which Wu claims the priority, and which has been filed on Aug. 7, 2017. Thus, Wu was effectively filed before the effective filing date of the claimed invention. Also, it is noted that the corresponding citation from Ou to the rejection of the claims is supported by Provisional Application US 62/547,373 to which Ou claims the priority, and which has been filed on Aug. 18, 2017. Thus, Ou was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
	Wu teaches an apparatus (see, Wu: Fig. 2, Communication Device 20, support is found in Fig. 2 and para. [0009] of 62/541,796) comprising: 
a non-transitory memory (see, Wu: Fig. 2, Storage unit 210) including instructions stored thereon (see, Wu: Fig. 2, Program code 214) for re-establishing a remote radio control (RRC) connection with a base station (see, Wu: Abstract and para. [0007], support is found in para. [0001] of 62/541,796); and 
a processor (see, Wu: Fig. 2, Processing means 200), operably coupled to the non-transitory memory, capable of executing the instructions of: 
determining a radio link failure has occurred between an active bandwidth part (BWP) of the apparatus tuned to a base station (see, Wu: Fig. 5, Step 410, “UE detects a RLF on a second DL BWP of the at least one second BWP when communicating with first BS according to the BWP configuration”, supported is found in para. [0059 - 0060] of 62/541,796. Here, the second BWP in Wu corresponds to the active BWP in the instant claim.); 
initiating a random access (RA) procedure (see, Wu: Fig. 5, Step 412, “UE stops communicating with first BS via all of the second BWP and performs a RRC connection reestablishment procedure with first BS”, supported is found in para. [0061] of 62/541,796. Para. [0060], “In response to the RLF, the UE may initiate a RRC connection reestablishment procedure. … the UE may synchronize to the first DL BWP and perform a random access (RA) (e.g. to the first BS) via the first UP BWP.”, support is found in para. [0045] of 62/541,796). 
Wu does not explicitly teach wherein determining between whether a configured physical random access channel (PRACH) resource exists in the active BWP, or whether to use a PRACH resource in a default BWP in the absence of the configured PRACH resource.
In the same field of endeavor, Ou teaches wherein determining between whether a configured physical random access channel (PRACH) resource exists in the active BWP, or whether to use a PRACH resource in a default BWP in the absence of the configured PRACH resource (see, Ou: para. [0114] teaches wherein “A UE should perform a RACH transmission (or select a RACH resource or opportunity) in an active BWP if there is a RACH resource or opportunity that can be used by the UE in an active BWP. There may be a RACH resource or opportunity that can be used by the UE outside the active BWP, e.g., in a BWP which is not currently active. … The UE may perform a RACH transmission (or select a RACH resource or opportunity) outside the active BWP (e.g. in a BWP which is not currently active) if there is no RACH resource or opportunity that can be used by the UE in the active BWP.)”, support is found in page 18 of 62/547,383. The RACH resource that can be used by the UE outside the active BWP corresponds to a default BWP.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu in combination of the teachings of Ou in order to prioritize (or prefer) a RACH resource or opportunity in the active BWP and/or de-prioritize a RACH resource or opportunity outside the active BWP (see, Ou: Abstract and para. [0114]).
Wu further teaches wherein transmitting a RA preamble including the configured PRACH resource to the base station (see, Wu: para. [0060], “In the RA, the UE transmits a RA preamble in the first UL BWP (e.g., to the first BS)”, support is found in para. [0045] of 62/541,796);
receiving a RA response from the base station (see, Wu: para. [0060], “In the RA, the UE … receives a random access response (RAR) in the first DL BWP (e.g., from the first BS)”, support is found in para. [0045] of 62/541,796); and 
tuning the apparatus to the active BWP configured by the base station (see, Wu: Fig. 5, Step 412, “UE … performs a RRC connection reestablishment procedure with first BS via the first UL BWP and the first DL BWP, in response to the RLF”, supported is found in para. [0061] of 62/541,796. Para. [0060], “Then the UE may transmit a RRC Connection reestablishment Request message in the first UL BWP (e.g., to the first BS) and receive a RRC Connection Reestablishment message in the first DL BWP (e.g., from the first BS)”, support is found in para. [0045] of 62/541,796. Therefore, the UE tunes to an active BWP configured by the base station (in this case, retuning the BWP from the second UL BWP to the first UL BWP).).
Wu in view of Ou is silent whether the RA preamble includes a configured contention-based PRACH resource. However, it is well-known to one or ordinary skill in the art that a contention-based random access procedure is used when a connection re-establishment is required (such as in response to a RLF or a handover). 
In the same field of endeavor, Raparthy teaches wherein the RA preamble includes a configured contention-based PRACH resource (see, Raparthy: col. 3, lines 6-46. A random access procedure can be contention based or non-contention based. In a contention based random access procedure, a wireless device typically sends a channel request comprising a random access preamble over a randomly selected random access channel (RACH). “A contention based random access procedure can be used when, for example, a wireless device is handed over from one access node to another access node, when a wireless device exits an idle mode and attempts to re-establish communication with an access node, when a wireless device temporarily loses communication with an access node and attempts to re-establish communication, when data is available to be transmitted from the wireless device to the access node, or vice versa, and the like.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu in combination of Ou to include the teachings of Raparthy in order for a wireless device (UE) to attempt to re-establish communication with an access node when the wireless device temporarily loses communication with an access node, such as RLF (see, Raparthy: col. 3, lines 37-46). 

Regarding claim 4:
As discussed above, Wu in view of Ou and Raparthy teaches all limitations in claim 1.
	Wu further teaches wherein the processor is further configured to execute the instructions of updating a bandwidth of the apparatus from the active BWP to the default BWP including the configured contention-based PRACH resource (see, Wu: para. [0076], “The UE stops communicating with the first BS via all of at least one second BWP” (the second BWP of Wu corresponds to the active BWP of the instant application) “and performs a RRC connection reestablishment procedure with the first BS via the first UL BWP and the first DL BWP, in response to the RLF” (the first BWP of Wu corresponds to the default BWP of the instant application). Therefore, performing a RRC connection reestablishment procedure via the first UL BWP and the first DL BWP (i.e., the default BWP) instead of via the second BWP (i.e., the active BWP) implies executing instructions of updating a bandwidth of the apparatus from the second BWP to the first BWP, or vice versa.). The use of contention-based RACH resource is taught by Raparthy for connection re-establishment as discussed above (see, Raparthy: col. 3, lines 37-46).

Regarding claim 5:
As discussed above, Wu in view of Ou and Raparthy teaches all limitations in claim 4.
	Wu further teaches wherein the transmitted RA preamble is associated with a synchronization signal block (SSB) (see, Wu: Fig. 3, para. [0022-0026] teach wherein the BWPs are associated with SSB, support is found in para. [0011] of 62/541,796. Para. [0052], “the first RACH configuration may include second RACH resources and a second association configuration associating the second RACH resources to a second SS block or a second CSI-RS transmitted on the second DL BWP”, support is found in para. [0037] of 62/541,796. Para. [0054], “the second RA preamble may be configured in the first RACH configuration and associated to the second RACH resources and/or the second SS block (or the second CSI-RS)”, support is found in para. [0039] of 62/541,796. Para. [0054] teaches wherein “the UE may transmit the first RA preamble or a second RA preamble in at least one of the first RACH resources”, which are associated with a SSB, as discussed above, support is found in para. [0039] of 62/541,796.).

Regarding claim 6:
As discussed above, Wu in view of Ou and Raparthy teaches all limitations in claim 1.
	Wu further teaches wherein the instructions are performed by the apparatus in a new radio network (see, Wu: Fig. 1 and para. [0018] [0027], “In Fig. 1, the network and the communication devices are simply utilized for illustration the structure of the wireless communication system 10. … In one example, one of the at least one RAN may be a new radio (NR) or next generation (NG) RAN (or called 5G RAN)”, support is found in para. [0007] of 62/541,796).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ou further in view of Raparthy further in view of Rune et al. (US 2017/0135134 A1, hereinafter Rune).

Regarding claim 2:
As discussed above, Wu in view of Ou and Raparthy teaches all limitations in claim 1.
	Wu in view of Ou and Raparthy does not explicitly teach wherein the processor is further configured to execute the instructions of receiving a request 
In the same field of endeavor, Rune teaches wherein the processor is further configured to execute the instructions of receiving a request from the base station to initiate contention-free random access based upon expiration of an alignment timer (see, Rune: para. [0144], “The wireless device 103 is further configured to receive an indicator of a contention-free RA preamble from the radio network node 101”; para. [0147], “The wireless device 103 may also be further configured to initiate RA in the cell using the contention-free RA preamble … The wireless device 103 may be configured to initiate the RA if a timing advance timer of the wireless device 103 has expired.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of Ou and Raparthy to include the teachings of Rune in order to eliminate the risk of collisions by using dedicated RA preambles, also called contention-free RA preambles (see, Rune: para. [0049]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ou further in view of Raparthy further in view of Yoshimura et al. (US 2019/0014598 A1, hereinafter Yoshimura).

Regarding claim 3: 
Wu in view of Ou and Raparthy teaches all limitations in claim 1.
Wu in view of Ou and Raparthy does not explicitly teach wherein the transmitted RA preamble occurs after ‘1’ symbol following reception of downlink control information (DCI).
In the same field of endeavor, Yoshimura teaches wherein the transmitted RA preamble occurs after ‘1’ symbol following reception of downlink control information (DCI) (see, Yoshimura: para. [0269] wherein “in a case that the base station apparatus indicates start of a random access process to a mobile station apparatus, the base station apparatus may transmit downlink control information on a specific format using prescribed code points (e.g., the flag indicating the format type is set at “1”, …, and the information indicting radio resource allocation is all set at “1”) for particular regions, and a downlink control channel including a C-RNTI assigned to the mobile station apparatus to which the start of the random access process is indicated.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in combination of Ou and Raparthy to include the teachings of Yoshimura in order for the BS to indicate start of a random access process to the UE by transmitting DCI on a specific format using prescribed code points (see, Yoshimura: para. [0269]). 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.Y./Examiner, Art Unit 2471     



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471